Citation Nr: 0506025	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  04-26 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether a June 1966 RO decision which assigned a 20 percent 
rating for residuals of a shell fragment wound of the left 
shoulder was clearly and unmistakably erroneous.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from April 1940 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 RO decision that determined 
that there was no clear and unmistakable error (CUE) in a 
June 1966 decision which assigned a 20 percent rating for 
residuals of a shell fragment wound of the left shoulder.

In February 2005, the veteran's motion that his case be 
advanced on the docket was granted.


FINDINGS OF FACT

1.  By a rating decision dated on June 10, 1966, the RO 
increased the rating for residuals of a shell fragment wound 
of the left shoulder from 10 to 20 percent disabling under 
Diagnostic Code 5301, the Diagnostic Code which pertains to 
muscle damage of the extrinsic muscles of the shoulder 
girdle.

2.  The veteran disagrees with the weighing and evaluation of 
the evidence considered in the June 1966 rating decision.

3.  There was no undebatable error of fact or law in the June 
1966 rating decision.


CONCLUSION OF LAW

The June 10, 1966, RO decision that assigned a 20 percent 
rating for residuals of a shell fragment wound of the left 
shoulder was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1940 to June 
1945.

In January 1945, while serving in combat in Belgium, the 
veteran sustained a penetrating shell fragment wound.  The 
location of the injury was described as the left shoulder, or 
root or base of the neck, on the left side.  Treatment 
included foreign body removal by a small counter incision in 
the neck.  It was noted that the wound was very dirty and 
that such was debrided and dressed.  Some drainage was noted, 
and hot compresses were recommended.  

On separation examination in June 1945, it was noted that he 
had a scar at the left scapula as a result of being wounded 
in action.  This scar was described as non-disabling. 

In August 1965, the veteran was hospitalized with complaints 
of aching pain in the left wing of the trapezius.  The pain 
radiated into the occiptal region and the left side of the 
neck.  Physical examination revealed two scars overlying the 
wing of the trapezius and the base of the neck.  These 
respectively marked the site of a shell fragment wound and 
the removal of a shell fragment.  Physical examination was 
otherwise negative.  The pertinent diagnosis was cicatrices 
("#2") overlying the left wing of the trapezius due to an 
old shell fragment wound.

In September 1965, the veteran filed an application claiming 
entitlement to service connection for residuals of a shell 
fragment wound of the head and neck, sustained in January 
1945.

By an October 1965 RO decision, service connection for 
residuals of a shell fragment wound of the left shoulder with 
episodic pain in the left wing of the trapezius, radiating to 
the left side of the neck and left occipital region, was 
granted.   A temporary total rating was assigned from 
September 1 to 30, 1965, and a 10 percent rating was assigned 
effective October 1, 1965. 

A November 1965 VA outpatient record shows that the veteran 
complained of increased painful motion of the trapezius 
muscle.  Medication was prescribed.

A VA X-ray study, performed in March 1966, reflects that 
there was a small soft tissue density adjacent to the inner 
aspect of the upper end of the shaft of the humerus.  
Metallic foreign bodies were not detected.  An X-ray 
examination of the cervical spine was negative. 

In April 1966, the veteran filed a statement.  He related he 
had torn and severed muscles in his left shoulder and neck. 

A May 1966 VA examination report reflects that the veteran 
reported sustaining a shell fragment wound of the left 
posterior superior shoulder region and lower neck.  He said 
he had a foreign body removed and that the wound healed quite 
well.  He said he did not receive a medical discharge from 
the military but ever since his discharge had pain in the 
back region of his head and posterior shoulder regions, which 
had progressively increased.  On examination, it was noted he 
had two scars over the mid portion of the trapezius 
musculature, with one scar representing the shell fragment 
wound entrance and the other scar representing the removal of 
a foreign body or metallic foreign body.  He had some bulging 
and the mid portion of the trapezius muscle in the posterior 
superior shoulder and lower neck region was prominent.  He 
had full range of motion of the shoulder and neck.  At the 
extreme ranges of motion, he had moderate pain in the 
posterior left portion of the neck.  He had some tenderness 
along the entire superior trapezius muscle and its 
attachments in the cervical spine.  There were no 
neurological changes in the shoulder, upper back, or neck 
regions.  The remainder of the examination was essentially 
negative.  The diagnosis was residuals of a penetrating shell 
fragment wound of the posterior superior shoulder region and 
lower neck region with damage to the left trapezius muscle 
with muscular pains and myalgia in the left neck and superior 
shoulder region in the left side with moderate symptoms 
particularly with extensive use of the shoulder.  It was also 
indicated that weather changes caused an increase in symptoms 
over the past few years.

In a June 1966 RO decision, it was determined that a VA 
outpatient treatment record dated in November 1965 reflected 
painful motion which was treated with medication.  It was 
noted that records dated in March 1966 reflected an 
unimproved condition, and X-rays showed a small soft tissue 
density which was adjacent to the inner aspect of the upper 
end of the shaft of the humerus.  It was noted that a VA 
examination showed damage to the left trapezius muscle, with 
pain and myalgia in the left neck and superior shoulder 
region with increasing symptoms in recent years.  The veteran 
was noted to be right-handed.  Based on the aforementioned 
findings, it was determined that an increased rating from 10 
to 20 percent was warranted under Diagnostic Code 5301.  The 
veteran was notified of this decision, but he did not appeal.

By a June 2001 RO decision, service connection was granted 
and a separate rating assigned for a shell fragment wound of 
the left sternocleidomastoid muscle. 

II.  Legal Analysis

From the outset, the Board notes that the U.S. Court of 
Appeals for Veterans Claims has determined that the Veterans 
Claims Assistance Act (VCAA) has no applicability to cases 
involving CUE.  See Livesay v. Principi, 15 Vet. App. 165 
(2001). 

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo. 

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  

Law at the Time of the 1966 RO Decision

A moderate wound is manifested by entrance and (if present) 
exit scars linear or relatively small and so situated as to 
indicate relatively short track of missile though muscle 
fascia; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  A cardinal sign of 
a moderate disability is evidence of a through and through or 
deep penetrating wound of relatively short track by single 
bullet or small shell or shrapnel fragment, with an absence 
of explosive effect of high velocity missile and of residuals 
of debridement or of prolonged infection.  38 C.F.R. § 
4.56(b) (1966).

A moderately severe wound is manifested by entrance and (if 
present) exit scars relatively large and so situated as to 
indicate track of missile through important muscle groups.  
Further, there are indications on palpation of moderate loss 
of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss.  A 
cardinal sign of a moderately severe disability is evidence 
of a through-and-through deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization. 38 
C.F.R. § 4.56(c) (1966).
 
Severe muscle injury is associated with a through and through 
or a deep penetrating wound due to a high velocity missile, a 
large or multiple low velocity missiles, or shattering bone 
fracture with extensive debridement, or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  The history would be an aggravated form of 
the history for moderately severe muscle injury.  The 
objective findings include extensive ragged, depressed, and 
adherent scars of skin, moderate or extensive loss of deep 
fascia or muscle substance on palpation, failing of the 
muscles to swell and harden normally in contraction, and 
possible X-ray evidence of minute multiple scattered foreign 
bodies.  38 C.F.R. § 4.56(d) (1966).

Title 38, Code of Federal Regulations, Section 4.73, 
Diagnostic Code 5301 (1966), Group I, deals with the 
extrinsic muscle of the shoulder girdle:  trapezius, levator 
scapulae, and serratus magnus.  Function:  Upward rotation of 
scapula.  Elevators of arm above shoulder level.  For a 
slight muscle injury a noncompensable percent rating was 
warranted.  For a moderate injury a 10 percent rating is 
warranted.  A moderately severe injury warranted a 20 percent 
in the minor extremity and a 30 percent rating in the major 
extremity.  A severe injury warranted a 30 percent rating in 
the minor extremity and a 40 percent rating in the major 
extremity.

Title 38, Code of Federal Regulations, Section 4.73, 
Diagnostic Code 5322 (1966), Group XXII, deals with the 
lateral, supra and infrahyoid group.  The muscles of the 
front of the neck:  trapezius I (clavicular insertion), 
sternocleidomastoid, the "hyoid" muscles, sternothyroid, 
and digastric.  Function: rotary and forward movements of the 
head, respiration, and deglutition.  A slight muscle injury 
warranted a noncompensable rating.  A moderate muscle injury 
warranted a 10 percent rating.  A moderately severe muscle 
injury warranted a 20 percent rating.  A severe muscle injury 
warranted a 30 percent rating. 

Title 38, Code of Federal Regulations, Section 4.118, 
Diagnostic Code 7803 (1966) pertains to superficial scars.  
Such scars are rated 10 percent disabling if poorly 
nourished, and with repeated ulceration.  Under Diagnostic 
Code 7804, superficial scars which are tender and painful on 
objective demonstration are rated 10 percent disabling.  

The veteran argues that the June 1966 decision was clearly 
and unmistakably erroneous in that the RO failed to review 
all of his service medical records when it made its 
determination.  Evidence of this, he asserts, is the RO's 
characterization of his period of hospitalization for 
treatment of shell fragment wounds as ending in January 1945 
when he says it ended in April 1945.  He also alleges that 
the RO's decision was erroneous as it failed to account for 
the extent of muscle damage to his left sternocleidomastoid 
muscle.  

The Board notes the veteran's argument regarding outstanding 
service medical records is not a specific contention of error 
of fact or law in the 1966 RO decision.  It appears that the 
veteran is making an allegation of an incomplete rather than 
an incorrect record, and has suggested that the facts were 
improperly weighed in the RO decision; these allegations 
cannot form the basis of a CUE claim.  

In Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir 2002), the 
United States Court of Appeals for the Federal Circuit held 
that a breach of a duty to assist cannot constitute CUE and 
that "grave procedural error" does not render a decision of 
VA non-final.  This decision, in pertinent part, overruled 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent 
that decision held that the existence of "grave procedural 
error" did render a decision of the VA non-final.  The 
Federal Circuit Court, citing Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994), also noted that a CUE claim is an attack on 
a prior judgment that asserts an incorrect application of law 
or fact, and that an incomplete record, factually correct in 
all other respects, is not CUE.  Id. at 1343-4.

The Board notes that there is absolutely no corroborative 
evidence suggesting that not all of the veteran's service 
medical records are on file.  However, assuming for the sake 
of argument, that the RO did not review all of the veteran's 
service medical records when reviewing his initial claim in 
June 1966, this failure of the duty to assist does not rise 
to the level of CUE as the correct facts (albeit not all the 
facts) were reviewed and the correct law was applied.  

The veteran's service medical records which are on file show 
that in January 1945, he sustained a penetrating shell 
fragment wound.  The location of the injury was described as 
the left shoulder or the root or base of the neck on the left 
side.  Treatment included foreign body removal by a small 
counter incision in the neck.  It was noted that the wound 
was very dirty and that such was debrided and dressed.  Some 
drainage was noted, and hot compresses were recommended.  On 
separation examination in June 1945, it was noted that he had 
a non-disabling scar of the left scapula as a result of being 
wounded in action.  

The RO also reviewed a May 1966 VA examination report 
reflects that he had two scars over the mid portion of the 
trapezius musculature, with one scar representing the shell 
fragment wound entrance, and the other scar representing the 
removal of a foreign body or metallic foreign body.  It was 
noted he had some bulging and the mid portion of the 
trapezius muscle in the posterior superior shoulder and lower 
neck region was prominent.  He had full range of motion of 
the shoulder and neck.  At the extreme ranges of motion, he 
had moderate pain in the posterior left portion of the neck.  
He had some tenderness along the entire superior trapezius 
muscle and its attachments in the cervical spine.  There were 
no neurological changes in the shoulder, upper back, or neck 
regions.  The remainder of the examination was essentially 
negative.  The diagnosis was residuals of a penetrating shell 
fragment wound of the posterior superior shoulder region and 
lower neck region with damage to the left trapezius muscle 
with muscular pains and myalgia in the left neck and superior 
shoulder region in the left side with moderate symptoms 
particularly with extensive use of the shoulder.

In sum, when the RO reviewed the evidence prior to rendering 
its determination in June 1966, there was no evidence before 
it which was suggestive of damage to the sternocleiodomastoid 
muscle as the veteran suggests.  Rather, only the trapezius 
muscle was identified as being impacted.  As such, the RO, 
with sufficient reason, chose to apply the diagnostic code 
which addresses muscle damage of the trapezius muscle.  
Further, the record did not then clearly and unmistakably 
support the assignment of a 30 percent rating as evidence of 
severe damage to Muscle Group I was not shown.  In fact, the 
VA examination specifically makes reference to moderate 
symptoms.

It was not indicated that the veteran's scars were poorly 
nourished with repeated ulceration, and were not tender or 
painful on objective demonstration.  Given the 
aforementioned, the RO exercised reasonable and rational 
rating judgment in 1966 by not assigning separate ratings 
based on scar symptomatology.

In sum, although the Board has no reason to doubt that the 
veteran now honestly believes that a mistake was made in the 
earlier determination, his arguments, at most, amount only to 
a dispute with the weighing and evaluation of the evidence 
then of record.  This type of allegation cannot, as a matter 
of law, form the basis for CUE.  A mere disagreement with how 
the RO evaluated the facts before it does not constitute an 
allegation that is adequate to raise a CUE claim.  Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995).  The Court further noted 
that "the determinative issue was not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim."  The same issue is inherent in this 
case.  The veteran has raised questions concerning the 
weighing or interpretation of the evidence, but he has not 
provided, "persuasive reasons . . .as to why the result would 
have been manifestly different but for the alleged error."  
Fugo, 6 Vet. App. at 44.  As noted above, mere disagreement 
with the interpretation of the evidence does not constitute a 
claim of CUE.

The veteran has not provided reasons as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result of the previous 
adjudication would have been manifestly different but for an 
error.  Instead, the veteran's arguments amount to a 
disagreement with how the RO weighed or evaluated the facts, 
and, therefore, cannot be the basis of a valid claim of CUE.


ORDER

The claim of clear and unmistakable error in a June 1966 
rating decision is dismissed without prejudice.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


